Citation Nr: 0943149	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  95-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for the service-connected migraine headaches.

2.  Entitlement to service connection for a claimed back 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty from December 1986 to 
January 1987, and from October 1990 to September 1992.  

The above matters initially came before the Board of Veterans 
Appeal (Board) on appeal from a June 1994 rating decision 
issued by the RO.  

The procedural history of these claims is complex.  In May 
2000, the Board denied service connection for a back disorder 
and increased the rating, from 10 to 30   percent, assigned 
to the service-connected migraine headaches.  

In March 2001, the Secretary of VA filed a motion to remand 
the May 2000 decision because the Board had not had an 
opportunity to address the Veterans Claims Assistance Act of 
2000 (VCAA) that recently had been enacted.  The Veteran, in 
March 2001, opposed this motion.  

In April 2001, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the May 2000 
decision for additional procedural development.  

In June 2002, the Board remanded the claims so that certain 
due process concerns could be addressed, as well as to obtain 
additional evidence.  

The Board, in November 2004, denied the claim of service 
connection for a back disorder.  The issue of an increased 
rating for the service-connected migraine headaches was again 
remanded.  The Veteran appealed his service connection claim 
to the Court.  

The Court, on May 23, 2006, issued an Order, vacating and 
remanding the November 2004 decision, as to the claim of 
service connection for a back disorder, for readjudication 
because the Board had failed to comply with duty to notify 
standards of VCAA that were announced in a decision by the 
Federal Circuit promulgated in 2006 while the Board decision 
was awaiting Court review.  

At about the same time, in a May 2006 decision addressing 
other issues previously remanded in November 2004, the Board 
denied the claim for a rating in excess of 30 percent for the 
service-connected migraine headaches.  The Veteran also 
entered an appeal as to the May 2006 decision of the Board to 
the Court.  

On October 18, 2007, the Court granted an October 2007 Joint 
Motion for Remand, vacating the part of the May 2006 decision 
which denied a rating in excess of 30 percent for the 
service-connected migraine headaches and remanding the matter 
to the Board for action in compliance with the motion.  

The Board remanded the case to the RO in April 2009 for 
additional development of the record consistent with the 
decision of the Court.  At that time the Board also 
instructed the RO to prepare a Statement of the Case (SOC) as 
to the issue of an increased initial rating for service-
connected sinusitis; a SOC was issued in May 2009 but the 
Veteran failed to perfect an appeal.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (detailing procedures for 
appealing RO determinations).  

Subsequently, in July 2009, the RO assigned an increased 
rating of 50 percent for the service-connected migraine 
headaches, effective on July 29, 1993.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected migraine headaches, currently 
evaluated at the schedular maximum of 50 percent for severe 
symptoms, have not been shown to markedly interfere with his 
employment status beyond that interference contemplated by 
the assigned evaluation or to have resulted in any recent 
hospitalizations.  

3.  The Veteran is shown to have been treated for low back 
pain on three occasions during service.  

4.  The Veteran is not shown to have manifested any finding 
of lumbar spine degenerative disc disease until many years 
after service.  

5.  The currently demonstrated lumbar spine degenerative disc 
disease is not shown to be causally related to a back injury 
or other event or incident of the Veteran's period of active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected migraine 
headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.124a including Diagnostic Code 8100 (2009).  

2.  The Veteran does not have a lumbar spine disability 
manifested by degenerative disc changes due to any disease or 
injury that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A.  § 7104(d)(1).  A remand 
is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2005 and June 2009, the RO sent the Veteran 
letters advising him that in order to support a claim for 
higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse; the 
letters also informed him that substantiate his claim for 
service connection the evidence must show that a relationship 
exists between his current disability and an injury, disease, 
or event in military service.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for an increased rating and service 
connection and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the February 2005 and June 2009 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The February 2005 and June 2009 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were provided to the Veteran 
after the rating action on appeal.  However, the Board finds 
that the lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  

Since VCAA was not enacted until November 2000, furnishing 
the Veteran with VCAA notice prior to the adjudication in 
June 1994 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the July 2009 supplemental statement of the 
case after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his attorney informed the RO of the existence of 
any evidence-in addition to that noted below- that needs to 
be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2009).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

In this case, the RO notified the Veteran of all applicable 
rating formulae in the June 2009 letter cited above, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
also accomplished in the June 2009 RO letter cited above.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board notes that a second June 2009 letter advised the 
Veteran that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment, and specific tests or 
measurement results.  

The Board accordingly finds that the Veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Flores.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d 1270 (Fed. Cir. 2009).

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, the Veteran's statements, and a VA 
examination report dated in March 2003.  (The Board also 
acknowledges VA examination reports dated in October 1992, 
September 1993, April 2003, August 2003 and June 2009; 
however, these reports assess the severity of the Veteran's 
service-connected migraine headaches and for reasons detailed 
below need not be addressed).  

The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that this examination is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
attorney have not contended otherwise.  

Unfortunately, despite numerous attempts, the RO has not 
secured all of the Veteran's service treatment records, 
particularly his report of examination prior to separation 
from his second period of active duty.  

The Board is aware that the Court has held that where the 
records in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Analysis

A.  Increased rating for the service-connected migraine 
headaches

The reason for the Court's remand for this issue was for 
Board's reliance on a March 2003 VA examination report which 
did not include review of the Veteran's claims folder, as 
well as the Board's failure to consider VA outpatient records 
constructively in its possession.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  However, for reasons detailed immediately below 
the reasons for remand need not be addressed.  

Under Diagnostic Code 8100, a maximum 50 percent evaluation 
is assigned in cases of migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Given that the Veteran is presently evaluated at the maximum 
rate under Diagnostic Code 8100 for the entire appellate 
period, there exists no schedular basis for a higher 
disability evaluation.  

The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 
38 C.F.R. § 3.321(a), (b) (2009).  However, to afford justice 
in exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's picture is 
contemplated by the rating schedule. Therefore, the assigned 
schedular evaluation is adequate and no referral is required.  
Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

The Veteran is currently employed as a firefighter and has 
not been hospitalized for migraine headaches during the 
course of the appeal.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that an evaluation in excess 
of 50 percent is not warranted for the service-connected 
disability.  



B.  Service connection for the claimed low back disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest 
to a degree of 10 percent within one year after separation 
from active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board initially observes that the stated only reason for 
the Court's remand of the service connection issue was 
compliance with VCAA.  The Board is confident that if the 
Court had discerned any error in its previous decision with 
respect to the Veteran's claim of service connection for a 
low back disorder, such error would have been brought to the 
Board's attention.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (holding that the "Court will [not] review BVA 
decisions in a piecemeal fashion"); see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"); Cerullo v. Derwinski, 1 Vet. App. 295, 200 (1991) 
(one reason advanced by Court for statutory interpretation 
was that it would "help[ ] prevent the wasting of judicial 
time and resources").  

A careful review of the service treatment record (STR) shows 
that the Veteran's first period of service is completely 
negative for complaints of findings referable to a low back 
disorder.  

However, in April 1991, the Veteran was seen for complaints 
of low back pain, identified as a suspect muscle strain 
versus facet syndrome.  In July 1991 was treated for pulling 
a muscle in his back after lifting a heavy object.  

In January 1992, he again presented with complaints of low 
back pain, which was identified as mechanical low back pain.  
He was given a physical profile limiting weightlifting for 
two weeks and underwent approximately one month of physical 
therapy, after which the Veteran reported his low back pain 
had improved.  There are no other complaints or findings 
referable to a low back disorder during service. 

During an October 1992 VA examination for an unrelated claim, 
the Veteran's musculoskeletal system was evaluated as normal 
and the Veteran made no complaints as to low back pain.  

The VA outpatient records demonstrate that, in June 1993, the 
Veteran complained of upper back pain after catching his foot 
and twisting his head.  

During a September 1993 VA examination for an unrelated 
claim, the Veteran cited a history of low back pain stemming 
from a weightlifting injury in service.  

The VA outpatient records dated from June 2000 to July 2003 
show complaints of low back pain.  A MRI (magnetic resonance 
imaging) report dated in August 2000 shows mild degenerative 
disc disease at the L4-5 level.

A March 2003 VA examination report shows that the Veteran 
provided a history of a weightlifting injury in either 1990 
or 1991.  The X-ray studies confirmed the presence of 
degenerative disc disease between L4 and L5.  

After review of the Veteran's claims file, the examiner 
opined that the Veteran's current back disability was not 
related to the incidents of back pain documented in service.  
The examiner emphasized that each incident of back pain in 
service was treated successfully and resolved.  

The VA outpatient records dated subsequent to the March 2003 
VA examination reflect continued treatment for lower back 
pain.  Crucially, these records do not show that the back 
disability is related to the Veteran's service.  

The Board finds that preponderance of the evidence is against 
the claim.  Although the Veteran is competent to establish 
the presence of observable symptomatology, the Veteran is not 
competent to render an opinion on matters of medical 
causation. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Here, the only evidence linking the current back disability 
with his active duty, consists of the Veteran's own lay 
statements.  

Neither the Veteran nor his attorney has identified or 
alluded to a medical evidence or opinion indicating a 
relationship between his current back disability and service.  

Furthermore, the VA examiner provided an opinion that it was 
less likely than not that the Veteran's current disability 
was due to incidents of back pain in service in 1991 and 
1992.  Moreover, the medical evidence does not show that 
lumbar disc disease was manifest to a compensable degree 
within one year of his discharge from service.  

Accordingly, the Board must find that the preponderance of 
the evidence is against the claim of service connection for a 
low back disorder.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

An increased rating in excess of 50 percent for the service-
connected migraine headaches is denied.  

Service connection for a low back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


